Citation Nr: 0507259	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-01 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder and anxiety.

2.  Entitlement to service connection for cardiovascular 
disease, to include as due to post-traumatic stress disorder 
and/or exposure to Agent Orange.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel








INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.  His military records show that he served in 
the United States Army in the Republic of Vietnam.  His 
decorations include the Combat Infantryman Badge and the Army 
Commendation Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and post-traumatic stress 
disorder, and cardiovascular disease, to include as due to 
post-traumatic stress disorder and/or exposure to Agent 
Orange.


FINDINGS OF FACT

1.  A chronic psychiatric disorder did not have its onset 
during active duty.

2.  The veteran does not have a current diagnosis of post-
traumatic stress disorder (PTSD).

3.  The veteran's cardiovascular disease, currently diagnosed 
as coronary artery disease, status-post coronary artery 
bypass grafting, and hypertension, did not have its onset 
during active duty.


CONCLUSIONS OF LAW

1.  A chronic psychiatric disability was not incurred, nor is 
it presumed to have been incurred, in active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.307, 3.309 (2004). 

2.  Cardiovascular disease was not incurred, nor is it 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in January 
2002 and September 2003, in which it provided the veteran 
with an explanation of how VA would assist him in obtaining 
necessary information and evidence.  The veteran has been 
made aware of the information and evidence necessary to 
substantiate his claims and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims 
during the course of this appeal.  This evidence includes his 
service medical records, his records of private and VA 
medical treatment for the period from 1991 to 2001, and the 
medical records reviewed by the Social Security 
Administration (SSA) pursuant to his award of SSA disability 
benefits in August 2001.  He has also been provided with a VA 
psychiatric examination in February 2003 to determine any 
current psychiatric diagnosis.  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.


Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

(a.)  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder and anxiety.

The veteran's service medical records show that he was 
psychiatrically normal on induction examination in February 
1970 and that he denied having any psychiatric problems on a 
medical history questionnaire that accompanied this 
examination.  He was also found to be psychiatrically normal 
on examination several months later, in June 1970.  He again 
affirmed on a medical history questionnaire that he had no 
psychiatric problems.  Although in a medical history 
questionnaire accompanying his September 1971 separation 
examination, he indicated that he experienced nervous 
trouble, clinical evaluation produced normal psychiatric 
findings.  In an October 1971 declaration, the veteran 
affirmed on the date of his service discharge that there was 
no change in his medical condition from the time of his 
September 1971 examination.

As previously stated, the veteran's service records show that 
he participated in direct combat against enemy forces in 
Vietnam and was awarded the Combat Infantryman Badge.

In August 2001, the SSA awarded the veteran disability 
benefits on the basis of cardiovascular disease.  The SSA 
decision and the records reviewed by SSA pursuant to the 
veteran's claim did not discuss the veteran's psychiatric 
state and there is no indication that his psychiatric status 
played any role in SSA's determination of his disabled 
status.

VA psychiatrically examined the veteran in February 2003.  
This examination report shows that the veteran reported 
exposure to combat-related stressors during active duty and 
post-service stressors involving the death of his daughter in 
an automobile accident approximately five years earlier.  
After interviewing the veteran and noting his medical history 
and psychiatric symptomatology, the examiner diagnosed him 
with a depressive disorder, not otherwise specified (NOS), 
and presented the following commentary and opinion:

The Vietnam vet has a combat infantryman's (sic) 
badge and was exposed to stressors while in 
Vietnam.  However, the vet does not meet (the) 
requirements. . . for the diagnosis of PTSD 
according to the DSM-IV.  He does not re-
experience any of the traumatic events he 
experienced in Vietnam.  He does not have any 
avoidance phenomena related to those events, and 
he shows only minimal increased arousal phenomena 
which are not sufficient to meet the requirements 
for that part of the diagnosis.  This vet does 
have some symptoms of depression.  This appears 
to be related primarily to the death of his 
daughter about five years ago.  This vet does not 
have PTSD.  No mental health disorders other than 
those mentioned above were found in this 
examination.

The veteran claims service connection for PTSD.  Service 
connection may be granted for disability resulting from 
disease or injury, incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Moreover, in the case of 
psychosis, service connection may be granted if such disease 
is manifested in service, or manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge from active duty 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition as defined in the 
Diagnostic and Statistical Manual, 4th Edition (DSM-IV), of 
the American Psychiatric Association, in accordance with 38 
C.F.R. §  4.125(a) (2004); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

The Board has reviewed the veteran's service medical records 
and finds no objective evidence demonstrating service-onset 
of a chronic psychiatric disorder.  Notwithstanding a single 
report of nervous trouble on his medical history 
questionnaire during his separation examination, he was 
assessed as psychiatrically normal on all clinical 
evaluations of his mental state that were conducted during 
his period of active duty.  There is also no evidence that 
indicates the onset of a psychotic disorder to a compensable 
degree within the one-year presumptive period following his 
separation from active duty in October 1971.  Although there 
is clear evidence demonstrating that the veteran was exposed 
to combat stressors in service, the VA examination report of 
February 2003 shows that he does not have a current diagnosis 
of PTSD.  His current diagnosis of a depressive disorder, 
NOS, was linked by the examiner to a post-service stressor 
that is unrelated to the veteran's period of active duty.  
There is no other objective medical evidence in the claims 
file that shows a diagnosis of PTSD, or relationship between 
the veteran's current psychiatric disability and his military 
service service.  In view of the foregoing discussion, the 
Board concludes that service connection for an acquired 
psychiatric disability is not warranted.  Because the 
evidence in this case is not approximately balanced with 
regard to the merits of this issue, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



(b.)  Entitlement to service connection for cardiovascular 
disease.

The veteran's service medical records show that the veteran's 
cardiovascular system was normal on induction examination in 
February 1970.  His chest x-rays revealed normal findings and 
his blood pressure was normal, measuring 124/72 
(systolic/diastolic in millimeters of mercury).  On an 
accompanying medical history questionnaire, he denied having 
any problems with his heart or blood pressure.

On a May 1970 medical history questionnaire that accompanied 
his service dental treatment records, the veteran denied 
having any heart disease, heart trouble, or high blood 
pressure.

The report of a June 1970 medical examination shows that the 
veteran's blood pressure was normal, measuring 110/60, and 
that his chest x-ray films and the evaluation of his 
cardiovascular system were also normal.  The veteran also 
denied having any history of heart or blood pressure 
problems.  The same normal findings were obtained on his 
separation examination in September 1971, in which his blood 
pressure measured a normal 132/60.  He reported that he had 
no history of medical problems involving his heart or blood 
pressure.  In a signed statement dated on the day of his 
service discharge in October 1971, he affirmed that there was 
no change in his medical condition from the examination of 
September 1971. 

Post-service medical records show no diagnosis or treatment 
of the veteran for cardiovascular disease until approximately 
1991, when he experienced a myocardial infarction.  He was 
diagnosed with coronary artery disease with hypertension and 
underwent surgery for coronary artery bypass grafting.  
Private and VA medical records dated from 1991 to 2001 show 
that the veteran received ongoing treatment for his 
cardiovascular disease.  The records reflect that his 
treating physicians determined that the heart disease was 
organic in nature.  An August 2001 SSA decision shows that 
the veteran was disabled due to cardiovascular disease as of 
June 1999. 

As noted above, service connection may be granted for 
disability resulting from disease or injury, incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Moreover, in the case of cardiovascular disease, 
service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge from active duty when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board has reviewed the pertinent evidence of record and 
finds that service connection is not warranted for 
cardiovascular disease.  The veteran's service medical 
records show no abnormalities whatsoever with regard to his 
cardiovascular system during his entire period of active 
duty.  All chest x-ray studies, blood pressure readings, and 
clinical assessments of his heart, arteries, and veins that 
were conducted in service yielded normal findings.  There is 
no objective evidence of persistently elevated blood pressure 
readings or other indications of onset of cardiovascular 
disease to a compensable degree within the one-year 
presumptive period following his separation from active duty 
in October 1971.  The post-service medical records show no 
treatment for cardiovascular disease or hypertension until 
1991, approximately 20 years after the veteran's discharge 
from service, when he was treated for a myocardial infarction 
and diagnosed with coronary artery disease.  There is also no 
objective medical opinion presented that links his current 
cardiovascular disease with his period of active service.  

To the extent that the veteran asserts that his heart disease 
may be related in some manner to PTSD, this Board decision 
has determined that the veteran does not have a current 
diagnosis of PTSD.  To the extent that the veteran asserts 
that his heart disease may be related his exposure to Agent 
Orange in Vietnam, the Board observes that cardiovascular 
disease is not recognized in VA regulations as one of the 
diseases that are presumed to be related to exposure to 
chemical herbicides in Southeast Asia.  See 38 C.F.R. 
§§ 3.307, 3.309(e).  Furthermore, the medical evidence shows 
that the veteran's cardiovascular disease has been determined 
by his physicians to be organic in nature, and therefore 
unrelated to any exposure to toxic chemicals.

In view of the above discussion, the Board concludes that 
evidence does not support a grant of service-connection for 
the veteran's cardiovascular disease.  His appeal in this 
regard must therefore be denied.  Because the evidence in 
this matter is not approximately balanced, the benefit-of-
the-doubt doctrine does not apply.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for an acquired psychiatric disability is 
denied.

Service connection for cardiovascular disease is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


